Citation Nr: 0317770	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  00-16 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
rheumatic heart disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel








REMAND

On February 13, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Please reference the veteran's May 
2003 letter, and contact him to check on 
the status of the statement requested 
from Dr. Patrice Parr that would 
associate his current cardiovascular 
disabilities with his rheumatic heart 
disease.

2.  Obtain the veteran's medical records 
from the VA healthcare system of Alaska 
for any treatment for cardiovascular 
disabilities from July 2002 to the 
present time.  Please obtain following 
types of records: Notes, Discharge 
Summaries, Consults, Lab Findings, 
Imaging (X-Ray, MRI, CT scan), 
Procedures, and Problem List/Confirmed 
Diagnoses.

3.  The veteran allegedly received in-
patient treatment for his cardiovascular 
disabilities in March 1999 at Elmendorf 
Air Force Base, Alaska.  Contact the 
National Personnel Records Center (NPRC), 
or any other appropriate agency, and 
request all available clinical records of 
this treatment.  If no such records can 
be found, or if they have been destroyed, 
ask for specific confirmation of that 
fact.

4.  After the above development has been 
completed, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examination:  a cardiovascular 
examination, performed by physician that 
specializes in cardiovascular medicine 
(i.e., a cardiologist), to determine the 
nature and extent of severity of the 
veteran's rheumatic heart disease.  Send 
the claims folder to the examiner for 
review.  The claims file and a separate 
copy of this development memo must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated special studies for the purpose 
of responding to the directed questions 
should be accomplished.  Please provide 
the examiner with the following 
instructions: A complete rationale must 
be given for any opinion expressed, and 
the foundation for all conclusions must 
be clearly set forth.  The report of the 
examination should be associated with the 
veteran's claims folder.  Any testing 
deemed necessary by the examiner should 
be conducted.  Please obtain a 
cardiovascular stress test and ensure 
that this study provides the metabolic 
equivalent (MET) score and the ejection 
fraction for left ventricular function.  
The examiner should answer the following 
questions: a) Is it at least as likely as 
not that any identified coronary artery 
disease is etiologically related to the 
veteran's military service and/or his 
service-connected rheumatic heart disease 
(valvular heart disease), or owes its 
etiology to or is an outgrowth of the 
service-connected rheumatic heart 
disease?  b) If the coronary artery 
disease is not etiologically related to 
his military service or the rheumatic 
heart disease, please identify what 
cardiovascular symptomatology is 
associated solely with the rheumatic 
(valvular) heart disease.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





